Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 07-1966

                       FREDERIC CHARDON-DUBOS,

                        Plaintiff, Appellant,

                                     v.

                     UNITED STATES OF AMERICA,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

    [Hon. Juan M. Pérez-Giménez, Senior U.S. District Judge]


                                  Before

                       Lynch, Circuit Judge,
                   Selya, Senior Circuit Judge,
                    and Howard, Circuit Judge.




     Frederic Chardon-Dubos on brief pro se.
     Rosa Emilia Rodriguez-Velez, United States Attorney, Nelson
Perez-Sosa, Assistant United States Attorney, and Mariana E. Bauza-
Almonte, Assistant United States Attorney on brief for appellee.



                             April 17, 2008
          Per Curiam.        Plaintiff-appellant Frederic Chardon-Dubos

appeals   from        the   district    court's       judgment     granting     the

government's     motion      to    dismiss    for     lack    of   subject-matter

jurisdiction and the court's denial of his motion to alter or amend

the judgment.     "We review a district court's dismissal for want of

subject matter jurisdiction de novo.                For that purpose, we give

weight to the well-pleaded factual averments in the operative

pleading . . . and indulge every reasonable inference in the

pleader's favor." Aguilar v. United States Immigr. and Customs

Enf., 510 F.3d 1, 8 (1st Cir. 2007).


          Where standing is at issue, heightened
          specificity is obligatory at the pleading
          stage.    The resultant burden cannot be
          satisfied by purely conclusory allegations or
          by a Micawberish reading of a party's
          generalized averments. To the contrary, the
          proponent's pleadings "must be something more
          than an ingenious academic exercise in the
          conceivable." [United States v. Students
          Challenging Regulatory Agency Procedures]
          (SCRAP), 412 U.S. [669,] at 688 [(1973)].

United States v. AVX Corp., 962 F.2d 108, 115 (1st Cir. 1992).

          "The requisite elements of Article III standing are well

established:     'A    plaintiff    must     allege   personal     injury   fairly

traceable to the defendant's allegedly unlawful conduct and likely

to be redressed by the requested relief.'" Hein v. Freedom from

Religion Found.,127 S.Ct. 2553, 2562 (2007).                 In addition to these

constitutional        requirements,    "the    federal       judiciary   has   also

adhered to a set of prudential principles that                      bear on the

                                       -2-
question of standing. . . . [E]ven when the plaintiff has alleged

redressable injury sufficient to meet the requirements of Art. III,

the Court has refrained from adjudicating 'abstract questions of

wide public significance' which amount to 'generalized grievances,'

pervasively   shared    and   most   appropriately     addressed   in    the

representative   branches."     Valley     Forge   Christian   College   v.

Americans United for Separation of Church and State, Inc., 454 U.S.

464, 474-75 (1982) (quoting Warth v. Seldin, 422 U.S. 490, 499-

500(1975)).


          Whether   styled   as  a   constitutional   or
          prudential limit on standing, the Court has
          sometimes determined that where large numbers
          of Americans suffer alike, the political
          process, rather than the judicial process, may
          provide the more appropriate remedy for a
          widely   shared  grievance.   [Such   judicial
          language], however, invariably appears in
          cases where the harm at issue is not only
          widely shared, but is also of an abstract and
          indefinite nature - for example, harm to the
          "common concern for obedience to law." . . .
          Often the fact that an interest is abstract
          and the fact that it is widely shared go hand
          in hand.      But their association is not
          invariable, and where harm is concrete, though
          widely shared, the Court has found "injury in
          fact."

FEC v. Akins, 524 U.S. 11, 24 (1998).

          Chardon-Dubos claims that Public Law 600 and Puerto

Rico's   Commonwealth     status,     which    resulted    represent      an

unconstitutional disposition of Congress's sovereign territorial

powers under art. IV, §3 of the United States Constitution ("the


                                     -3-
Territorial   Clause").1      Public   Law   600,   64   Stat.   319

(1950)(codified at 48 U.S.C. § 731b, et seq.) authorized Puerto

Rico to enact a constitution for local self-government, which

constitution was approved by Public Law 447, 66 Stat. 327 (1952).

          To satisfy the injury in fact requirement, Chardon-Dubos

was required to show some "invasion of a legally protected interest

which is (a) concrete and particularized[] and (b) actual or

imminent, not conjectural or hypothetical." Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560 (1992).    He was also required to plead

a "causal connection between the injury and the conduct complained

of" and that it is "'likely,' as opposed to merely 'speculative,'

that the injury will be 'redressed by a favorable decision.'" Id.

at 560-61.

          The injury that Chardon-Dubos alleged in his amended

complaint was conjectural.   The amended complaint alleged that the

Federal Government's failure to exercise sovereignty over Puerto

Rico resulted in the Puerto Rican government choosing to spend

money lobbying Congress on the issue of Puerto Rico's status, which

in turn reduced government expenditures for other purposes, causing

price increases and reduced services to Chardon-Dubos as a resident



     1
       The Territorial Clause, U.S. Const. art. IV, § 3, cl. 2,
provides that "[t]he Congress shall have Power to dispose of and
make all needful Rules and Regulations respecting the Territory or
other Property belonging to the United States; and nothing in this
Constitution shall be so construed as to Prejudice any Claims of
the United States, or of any particular State."

                                -4-
of Puerto Rico.         In    a d d i t ion     to the cl a i m e d i n j u r y ' s

deficiencies, "the line of causation between [Congress' challenged

action] and such injury is not apparent from the complaint." Warth,

422 U.S. at 508.        Chardon-Dubos failed to allege a sufficiently

direct causal link between the claimed violation (enactment of

Public Law 600) and the claimed personal injury (increased prices

and reduced services for residents of Puerto Rico).                  The causal

connection depended upon speculation about how the Puerto Rico

legislature would spend funds and how such decisions would impact

the local economy. "[A] party seeking federal jurisdiction cannot

rely on such '[s]peculative inferences . . . to connect [his]

injury      to    the   challenged    actions        of    [the    defendant]."

DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 346 (2006); see Biszko

v. RIHT Fin. Corp., 758 F.2d 769, 771 (1st Cir. 1985)(stating that

"'broad allegations of speculative injury will not suffice'")

(citation omitted).

             To the extent that Chardon-Dubos claims standing simply

as a taxpayer, "[i]t has been . . . clear for more than three-

quarters of a century that, with certain narrow exceptions not

implicated here, taxpayers, as such, lack generalized standing to

challenge the constitutionality of governmental action." Osediacz

v.   City    of   Cranston,   414    F.3d     136,   142   (1st    Cir.    2005).

Specifically, a "plaintiff's standing . . . cannot be grounded on

the mere fact that []he pays taxes to a municipality which, in


                                      -5-
turn, expends funds to further an unconstitutional exercise of

governmental power." Id.

           Chardon-Dubos argues that the district court erred in

denying his motion to alter or amend the judgment to permit him to

amend his complaint further to include the factual allegations of

personal injury in support of standing contained in his "Verified

Statement" in his opposition to the government's motion to dismiss.

Even if the motion to amend had been properly before the district

court, "[a]n order denying leave to amend will be overturned only

where the district court has abused its discretion." Epstein v.

C.R. Bard, Inc., 460 F.3d 183, 190 (1st Cir. 2006).   The "Verified

Statement" was filed more than a year after the filing of the

original complaint and the government's motion to dismiss.      The

facts allegedly occurred prior to the filing of the original

complaint.   Moreover, it does not appear that the newly alleged

facts could establish Chardon-Dubos' standing to challenge Public

Law 600.   Therefore, there was no abuse of discretion. See id. at

191.

           The district court judgment dismissing the complaint with

prejudice and its order denying the motion to alter or amend that

judgment are affirmed.




                                -6-